Mr. Justice Clark delivered the opinion of the court. In this case a joint appeal was prayed for by John Claney and W. P. Dickinson. The bond, however, required to be filed was made by John Claney alone as principal. A motion is made by appellee to dismiss the appeal on this ground. A counter motion is made by Claney and Dickinson, as appellants, for leave to file another bond which shall comply with the statute. The cross motion cannot be entertained, and the motion to dismiss must be allowed, under the authority of Ellison v. Hammond et al., 189 Ill. 470. An order will be entered dismissing the appeal. Appeal dismissed.